Citation Nr: 0527608	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  00-12 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a skin rash due to an 
undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel







INTRODUCTION

The veteran had active service from November 1969 to October 
1971 and December 1990 to June 1991. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of July 2003.  This matter was 
originally on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Huntington, West Virginia.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence shows that all of the veteran's skin 
disorders shown on examination have been medically attributed 
to clinically known diagnosed illnesses.  

3.  The medical evidence shows that no skin rash was 
identified during the veteran's periods of active duty 
service, and there is no competent medical evidence of record 
that otherwise links a skin rash to the veteran's service. 


CONCLUSION OF LAW

A skin rash was not incurred in or aggravated by active 
service, and is not due or presumed due to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 U.S.C.A. §§ 
1110, 1117, 1118, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board Remand of July 2003 and Veterans Claims Assistance Act 
of 2000

On Remand from the Board, in correspondence dated in October 
2003, the AMC advised the veteran of VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA), and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim, including which 
portion of the information and evidence necessary to 
substantiate his claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005) (redefining the obligations of VA with respect to the 
duty to assist and including an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits); 38 C.F.R. § 3.159 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The October 2003 VCAA notice advised the veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable AOJ decision on the claim.  In the 
instant appeal, the Board notes that the initial unfavorable 
rating decision was rendered prior to the enactment of the 
VCAA; therefore, it was impossible for VA to provide notice 
pursuant to the enhanced duty to notify provisions of the 
VCAA prior to the initial AOJ decision.  Nevertheless, the 
case was reconsidered again in June 2005, and the 
Supplemental Statement of the Case (SSOC) was provided to the 
veteran.  Also, the Board notes that the notice was provided 
by the AMC prior to the most recent transfer and 
certification of the veteran's case to the Board.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
veteran.  

The Board acknowledges that the October 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The RO asked 
the veteran for all the information and evidence necessary to 
substantiate his claim-that is, evidence of the type that 
should be considered by VA in assessing his claim.  A 
generalized request for any other evidence pertaining to the 
claim would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

Lastly, pursuant to the Board's Remand, the AMC returned the 
veteran's claims file to the VA examiner who examined the 
veteran on May 13, 2003, and as instructed, the VA examiner 
provided a medical opinion in November 2003 on the etiology 
of the skin disorders previously found on VA examination.  
Based on the foregoing, the Board finds that the AMC complied 
with the Board's July 2003 Remand.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  
 
The Board also finds that VA's enhanced duty to notify under 
the VCAA has been met.  In addition to the October 2003 VCAA 
notice described above, the Board notes that copies of the 
March 2000 rating decision, May 2000 Statement of the Case 
(SOC), October 2002 SSOC, and June 2005 SSOC, provided to the 
veteran, included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach that decision.  The SOC and SSOCs 
provided the veteran with notice of all the laws and 
regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

By virtue of the Board's July 2003 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence 
(e.g., service medical records, VA examinations, and VA 
treatment records), the Board finds that satisfactory efforts 
to ensure that all relevant evidence has been associated with 
the claims file have been made.  The veteran has not made the 
RO or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

Evidence

The DD Form 214 shows that the veteran served in the 
Southwest Asia theater of operations during the Persian Gulf 
War from February 2, 1991 to May 10, 1991.

In the veteran's August 1998 application for compensation 
benefits, he indicated that he developed a skin rash in 1991.  

In a statement dated in November 1988, the veteran's wife 
reported that she observed that the veteran's skin rash, 
blisters, and peeling skin were worse in the winter.  In an 
undated statement, the veteran's in-laws reported that the 
veteran had an unhealed sore on his right arm that went down 
to his hand and had been there since he "came home."  They 
also indicated that the veteran "ha[d] a rash all the 
time."  In a statement dated in April 2000, D.C. (noted as 
the veteran's Howitzer Section Chief) reported on his 
observations of the veteran prior, during, and after the Gulf 
War.  D.C. maintained that the veteran's "skin condition 
show[ed] rashes on various parts of his body."  

Service medical records that cover both periods of the 
veteran's service as well as periodic examination reports 
show no complaints or findings referable to a skin disorder.  
The Southwest Asia Demobilization/Redeployment Medical 
Evaluation dated in April 1991 shows that the veteran denied 
that he currently suffered from any rash, skin infection, or 
sores.  

VA treatment records dated from September 1996 to June 2005 
include an August 2000 record that noted that a physical 
examination revealed blisters on the veteran's arms and hands 
with peeling skin all over his fingers, hands, and forearms.  
The examiner noted an assessment of tinea manum/corporis.  
The examiner prescribed a topical cream and lamisil.  An 
October 2000 follow-up record noted that the rash had faded 
and the peeling skin and blisters had disappeared.  The 
examiner noted an assessment of tinea manum/corporis 
resolved.  

The October 1998 VA examination report shows that the veteran 
complained that the skin on both of his hands was dry.  He 
maintained that he developed blisters on both of his arms and 
hands that automatically cleared in three to four days, which 
occurred two or three times every winter.  The examiner 
provided a diagnosis of skin disorder by history, none shown 
at that time.  

The June 1999 VA examination report noted that there was no 
skin rash as described by the veteran on examination, but the 
examiner added that it reportedly only appeared in the 
wintertime.  Thus, the examiner noted that the veteran's 
reported skin rash, blister-type was undiagnosed.  

The May 2003 VA examination report shows that the veteran 
complained of the presence of a reddish rash on his face and 
back that occurred about four times a year.  He then 
indicated that the rash was "everywhere" on his body, and 
that it began two years after his return from the Gulf.  The 
examiner reported that the physical examination did not 
reveal a generalized rash involving most areas of the 
veteran's body, but he indicated that the veteran did have a 
superficial pustular type acne that involved 20 percent of 
the veteran's face and 20 percent of his trunk.  The examiner 
also described that the veteran also had some areas of 
sebaceous hyperplasia on his face, typical atopic dermatitis 
of both hands primarily on the palms, erythema, peeling, and 
mild stasis dermatitis on the lower extremities.  The 
examiner provided the following diagnoses:  sebaceous 
hyperplasia of the face; acne of the face and trunk; atopic 
dermatitis of the hands; and stasis dermatitis of the lower 
extremities.  

In an addendum dated in November 2003, the VA examiner noted 
that at the time of the veteran's examination, he found areas 
of sebaceous hyperplasia on the veteran's face, acne-type 
lesions on his face and trunk, atopic dermatitis of both 
hands, generalized xerosis of his skin, and stasis type 
changes of the lower extremities.  The VA examiner maintained 
that he reviewed the veteran's entire chart and he noted that 
the veteran had described a periodic rash accompanied by 
blisters at the prior VA examination, but the examiner 
observed that the medical records contained no findings 
compatible with the type of rash the veteran described.  The 
VA examiner concluded that he felt that the skin problems 
found on VA examination were known problems that other people 
had and were not likely due to an undiagnosed illness and/or 
military service.  

Legal Criteria

Under 38 C.F.R. § 3.317 (2004), a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  A "qualifying 
chronic disability" has been defined to mean a chronic 
disability resulting from any of the following (or any 
combination of the following):  (1) an undiagnosed illness; 
(2) medically unexplained chronic multisymptom illnesses that 
are defined by a cluster of signs or symptoms (specifically 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome, or any other illness the Secretary determines meets 
the criteria of a medically unexplained chronic multisymptom 
illnesses); or (3) any diagnosed illness that the Secretary 
determines warrants a presumption of service connection.  
38 C.F.R. § 3.317(a)(2)(i) (2004).  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2004).  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3) (2004).  Disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  38 C.F.R. 
§ 3.317(a)(4) (2004).  The 6-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.  

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following:  fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2004).  

Analysis

The medical evidence shows that all of the veteran's skin 
disorders shown on examination have been medically attributed 
to clinically known diagnosed illnesses.  While the veteran 
is competent to report on any symptomatology experienced or 
observed at any time, it is the province of trained health 
care professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The lay opinion 
of the veteran cannot be accepted as competent evidence to 
the extent that it purports to establish such medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As the veteran's skin disorders have been medically 
attributed to clinically known diagnosed illnesses, service 
connection may not be predicated on application of 38 C.F.R. 
§ 3.317 (2004).

The Board notes that if service connection cannot be 
established pursuant to 38 C.F.R. § 3.317 (2004), then VA 
must decide whether the veteran is entitled to service 
connection of the claimed disability on a direct basis.  
Service connection on a direct basis will be granted if it is 
shown that a veteran has a disability resulting from an 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  The medical 
evidence shows that no skin rash was identified during the 
veteran's periods of active duty service, and there is no 
competent medical evidence of record that otherwise links a 
skin rash to the veteran's service.  Therefore, service 
connection for a skin rash is not warranted on a direct basis 
either.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for a skin rash, including as due to an 
undiagnosed illness is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


